Citation Nr: 9904140	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-24 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for overuse injury of 
the left shoulder.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for chronic acquired 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1987 and from May 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.

The issues of service connection for a right shoulder 
disability and chronic acquired rhinitis will be addressed in 
the Remand section of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Overuse injury of the left shoulder originated in active 
service. 


CONCLUSION OF LAW

Overuse injury of the left shoulder was incurred in active 
service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991);  
38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be established for disease or injury 
incurred or aggravated by military service.  38 U.S.C.A. §§ 
1110, 1131.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

A review of the veteran's service medical records reveals 
that during the veteran's February 1991 entrance examination, 
the veteran's upper extremities were clinically evaluated as 
normal.  In November 1994, the veteran complained of left 
shoulder pain radiating down into his arm.  The examiner's 
assessment was rule-out rotator cuff injury, [sic] syndrome 
left shoulder.  The veteran reported left shoulder complaints 
upon his March 1995 discharge report of medical history.  The 
examiner noted that the veteran had continuing problems with 
his joints ([sic], shoulders, and knees) NCD (not currently 
disabling).  The veteran's upper extremities were clinically 
evaluated as normal.

The veteran filed his claim for service connection for a left 
shoulder disability in May 1995. 

During a July 1995 VA examination, the veteran reported 
bilateral shoulder tightness.  He denied any specific 
injuries in service.  The examiner noted that the veteran 
exhibited a full range of motion in the shoulder joints and 
in all phases of motion.  No left shoulder x-rays were taken.  
The examiner's impression was multiple joint complaints, 
etiology unclear.

The veteran was afforded another VA examination in March 
1998.  At that time, he complained of pain in his left 
shoulder after short periods of activity that required use of 
the left shoulder.  The veteran reported a history of overuse 
of his left shoulder in service between 1991 and 1995.  Upon 
examination, the examiner noted that the left shoulder 
revealed no visible abnormalities.  The veteran's range of 
motion was forward elevation to 180 degrees; abduction to 180 
degrees; internal rotation to 45 degrees; and external 
rotation to 90 degrees.  There were no areas of tenderness 
noted.  X-rays of the left shoulder were within normal 
limits.  The examiner's impression was residuals of overuse 
injury of the left shoulder.  The examiner noted that the 
veteran's claims file was available for review.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a left shoulder disability 
is plausible and capable of substantiation, and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  When the veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

To summarize, the veteran is asserting that his left shoulder 
disability is the result of service.   Service medical 
records reflect November 1994 complaints related to a left 
shoulder injury and the veteran reported left shoulder 
complaints during his discharge examination.  Further, the 
veteran reported left shoulder tightness during his July 1995 
VA examination, three months after his discharge from 
service.  Additionally, the March 1998 VA examiner diagnosed 
residuals of an overuse injury of the left shoulder.  While 
there seems to be minimal disability in the veteran's left 
shoulder, it is clear from the evidence that the veteran 
exhibits left shoulder disability that has been related to 
his service by competent medical authority.  

In light of the veteran's complaints of left shoulder pain 
during service and the objective findings noted in the March 
1998 VA examination, a nexus between his service and his 
current left shoulder disability has been demonstrated.  
Accordingly, the evidence supports a grant of service 
connection.  


ORDER

Entitlement to service connection for overuse injury of the 
left shoulder is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran's service medical records from his first period 
of service from August 1987 to December 1987 are not included 
in the claims file.

The veteran's service medical reports reflect that the 
veteran's upper extremities and sinuses were evaluated as 
normal during his February 1991 re-enlistment examination.  
The veteran denied any sinusitis or pain in his shoulders in 
his February 1991 report of medical history.  In September 
1992 the veteran complained of sinus congestion and nasal 
drainage.  The examiner noted sinusitis versus rhinitis.  

During service the veteran repeatedly reported right shoulder 
pain.  In May 1993, he described pain and a "rubbing 
feeling" in his right shoulder.  The examiner's assessment 
was right shoulder strain, rule-out impingement syndrome.  
The veteran was placed on light duty for five days and 
restricted from any heavy lifting.  June 1993 x-rays of the 
right shoulder were within normal limits.  In July 1993, the 
veteran complained of right shoulder pain.  The veteran 
reported that his right shoulder pain was exacerbated by 
reaching overhead.  The examiner noted positive popping in 
the right shoulder and positive crepitus with passive/active 
range of motion.  Full range of motion was noted.  The 
examiner's impression was right shoulder pain, bursitis.  

During the veteran's March 1995 discharge, the veteran 
reported a history of painful or "trick" shoulder, painful 
and swollen joints, and sinusitis.  The examiner noted that 
the veteran continued to have problems with his joints, 
including the shoulders, although it was noted to be not 
currently disabling.  The veteran's upper extremities and 
sinuses were clinically evaluated as normal.

The veteran filed his original claim for service connection 
for right shoulder disability in May 1995.  

During a July 1995 VA general examination, the veteran 
presented a history of episodes of nasal congestion beginning 
in 1988.  He stated that he was treated in service and 
diagnosed with allergic rhinitis.  He stated that he was 
treated as an outpatient and prescribed decongestants and 
antibiotics as needed.  He reported that in spite of the 
treatment, he continued to experience episodes of nasal 
congestion.  Upon examination the examiner noted moderately 
severe nasal congestion, bilaterally.  The examiner's 
impression was chronic allergic rhinitis.

During a July 1995 VA joints examination, the examiner noted 
that the veteran complained of bilateral shoulder pain.  The 
veteran's upper extremities revealed full range of motion.  
X-rays of the right shoulder were negative.  The examiner's 
impression was multiple joint complaints, etiology unclear.

The March 1998 VA joints examiner noted that no complaints 
relating to the right shoulder were made.  The examiner noted 
that no history of a right shoulder injury was present.  It 
is unclear whether the examiner examined the right shoulder.

In light of the veteran's in-service complaints of nasal 
congestion and treatment for right shoulder complaints 
coupled with the July 1995 VA examiner's diagnoses of chronic 
allergic rhinitis and multiple joint complaints, etiology 
unclear, the Board is of the opinion that additional 
development is warranted.  Additionally, the Board is of the 
opinion that an additional medical records search is 
warranted for the veteran's service medical records from his 
first period of service from August 1987 to December 1987.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims. 38 U.S.C.A. § 5107(a).  The 
fulfillment of the statutory duty to assist includes 
conducting thorough and contemporaneous medical examinations 
so that the evaluation of the claimed disabilities will be 
fully informed.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is of the opinion that VA examinations of the veteran's 
right shoulder and sinuses are warranted.  In light of the 
above, the claims are REMANDED for the following actions:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his sinus 
complaints and right shoulder 
symptomatology since discharge from 
service.  After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.


2.  The National Personnel Records Center 
(NPRC) should also be requested to 
conduct a search for any additional 
medical records pertaining to the 
veteran's active duty, specifically to 
include service medical records from 
August 1987 to December 1987.  

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist to determine 
the nature, extent of severity, and 
etiology of any right shoulder 
disorder(s) found on examination.  Any 
further indicated special studies must be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

After a thorough analysis of the medical 
evidence in the claims folder, including 
the service medical records, the examiner 
is specifically requested to provide an 
opinion as to whether any right shoulder 
disorder(s) found on examination is/are 
related to service and/or any incident 
therein.  The rationale for all opinions 
expressed should also be provided.  

4.  The RO should also schedule the 
veteran for a VA ear, nose, and throat 
examination to determine the nature, 
extent of severity, and etiology of any 
chronic acquired rhinitis, if found on 
examination.  




The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to render an opinion as to 
whether chronic acquired rhinitis, is 
found on examination, is related to 
service.  Any opinion(s) expressed must 
be accompanied by a complete rationale.

5. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

6. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for a right shoulder 
disability and chronic allergic rhinitis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case be returned to the Board for final 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

